Citation Nr: 1615871	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-00 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active military service from November 1952 to October 1954.  The Veteran died in September 2007.  The appellant is his remarried surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the cause of the Veteran's death.  

This appeal was processed using a paper claims file, the Veterans Benefits Management System (VBMS), and the Virtual VA electronic claims file.  VBMS contains a June 2015 notice letter as requested by the Board remand.  Virtual VA contains multiple relevant documents.


FINDINGS OF FACT

1. By January 2008 rating decision, the RO denied service connection for the cause of the Veteran's death.  The appellant did not appeal and that decision became final.  It is the last final disallowance of the claim for service connection for the cause of the Veteran's death.

2. The additional evidence received since the final rating decision of January 2008 was not previously submitted to agency decisionmakers, but does not relate to an unestablished fact necessary to substantiate the appellant's claim and does not raise a reasonable possibility of substantiating the cause of death claim.



CONCLUSION OF LAW

New and material evidence has not been received since the final January 2008 RO rating decision with respect to the claim for service connection for the cause of the Veteran's death; thus, that claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486.  Notice must be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of an application for reopening, although VA need not provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of claims for service connection, VA must still provide generic notice that explains the requirements for reopening these claims.  See VAOPGCPREC 6-2014, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006) (noting that notice requires notice of the evidence and information that is necessary to reopen the claim and notice of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant).  In this case, the June 2015 VCAA letter provided notice of the elements of service connection and new and material evidence.  Thus, the criteria of VAOPGCPREC 6-2014 are satisfied.  Although not provided prior to the initial adjudication of the claim, the issue was readjudicated in a March 2016 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant notification followed by readjudication of the claim, such as a Supplemental Statement of the Case, is sufficient to cure a timing defect).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board notes that a medical opinion was not obtained, and is not warranted in this matter as new and material evidence has not been submitted.  See 38 C.F.R. § 3.159(c)(4)(iii).  SSA responded in September 2013 that no records were available regarding the Veteran.  

Finally, the Board finds that there was compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In February 2015, the Board determined that the issue on appeal was whether new and material evidence had been submitted to reopen the claim for service connection for the cause of the Veteran's death, and then remanded that issue in order for the Veteran to be provided appropriate notice letter for such a claim.  Review of the record shows that letter was sent in June 2015.  

The Board concludes that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Claim

To reopen a claim following a final decision, new and material evidence must be submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

In order to establish service connection for the cause of a veteran's death, a service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303(a), 3.310, 3.312 (2015).

In a January 2008 rating decision, the RO denied service connection for the cause of the Veteran's death, essentially based on a finding that there was no evidence showing that the Veteran's death was related to military service.  The appellant was notified of this decision, but she did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence of record at the time of the January 2008 rating decision included service treatment records (STRs), VA and private treatment records for the Veteran dated from the 1970s through the 1990s, marriage certificate, and the Veteran's death certificate.  These documents showed the Veteran died in September 2007 due to polymicrobial sepsis, showed no report or finding of polymicrobial sepsis in service, and showed that the time of the Veteran's death, he was not service-connected for any disability. 

Evidence submitted subsequent to the January 2008 RO rating decision includes statements from the appellant and the Veteran's VA treatment records dated from 2000 through July 2007.  With regard to the appellant's statements, the Board notes that she has not provided any specific statements or arguments regarding how the Veteran's death was related to service.  Moreover, the VA treatment records, while new, are not "material" to the claim because these records do not provide or suggest evidence regarding the Veteran's cause of death (polymicrobial sepsis) being related to service; they do not address polymicrobial sepsis at all.  Thus, the records are not material and would not reasonably substantiate a reopened claim, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. 

In short, in reviewing the evidence submitted since the January 2008 rating decision, the Board concludes that new and material evidence to reopen the appellant's claim for service connection for the cause of the Veteran's death has not been received, the claim is not reopened, and the benefit sought on appeal remains denied.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been submitted and request to reopen the claim for service connection for the cause of the Veteran's death is denied.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


